In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-12-0459-CR
                               ________________________

                            JUAN PABLO RAMOS, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 21st District Court
                                   Bastrop County, Texas
             Trial Court No. 13763, Honorable Christopher D. Duggan, Presiding


                                         April 4, 2013

                              MEMORANDUM OPINION
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      Following a plea of guilty to two counts of online solicitation of a minor, 1 on

October 8, 2009, Appellant, Juan Pablo Ramos, was granted deferred adjudication and

placed on community supervision for ten years. On April 20, 2012, the State filed a

Motion to Adjudicate alleging multiple violations by Appellant of his conditions of

community supervision. At the hearing on the State’s motion, Appellant entered pleas

1
TEX. PENAL CODE ANN. § 33.021 (W EST 2011).
of true to two of the allegations and not true to four of the allegations. 2 After hearing

testimony from Appellant’s community supervision officer and based on Appellant’s

pleas of true, the trial court adjudicated him guilty of both counts of the original offense

and sentenced him to eight years confinement. 3 In presenting this appeal, counsel has

filed an Anders4 brief in support of a motion to withdraw. We grant counsel=s motion to

withdraw and affirm.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis for reversal of Appellant’s conviction. Anders v. California,

386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252
S.W.3d 403, 406 (Tex.Crim.App. 2008). Counsel candidly discusses why, under the

controlling authorities, the record supports that conclusion. See High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978).                    Counsel has demonstrated that he has

complied with the requirements of Anders and In re Schulman by (1) providing a copy of

the brief to Appellant, (2) notifying him of his right to file a pro se response if he desired

to do so, and (3) informing him of his right to file a pro se petition for discretionary

review. In re Schulman, 252 S.W.3d at 408. 5 By letter, this Court granted Appellant an


2
 One of the allegations was that Appellant failed to abstain from use of alcohol on or about January 27,
2011, and on or about April 4, 2012. He entered a plea of true to the first date, but pled not true to the
second date. So as to that allegation, his plea is true, in part and not true, in part.
3
 The special findings portion of both judgments provides, “Court waives all fines, fees, costs and monies
owed.”
4
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
5
 Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary review
upon execution of the Trial Court=s Certification of Defendant=s Right of Appeal, counsel must comply with
Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgment together with

                                                     2
opportunity to exercise his right to file a response to counsel=s brief, should he be so

inclined. Id. at 409 n.23. Appellant did not file a response. Neither did the State favor

us with a brief.


        By the Anders brief, counsel does not raise any arguable issues to present to this

Court but candidly concedes that a finding of a single violation of the conditions of

community supervision is sufficient to support revocation. Additionally, Appellant’s plea

of true to two of the allegations, standing alone, suffices to support the revocation order.


        We review an appeal from a trial court's order adjudicating guilt in the same

manner as a revocation hearing. See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b)

(W EST SUPP. 2012). When reviewing an order revoking community supervision imposed

under an order of deferred adjudication, the sole question before this Court is whether

the trial court abused its discretion.                 Rickels v. State, 202 S.W.3d 759, 763

(Tex.Crim.App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex.Crim.App. 1984);

Jackson v. State, 645 S.W.2d 303, 305 (Tex.Crim.App. 1983).                               In a revocation

proceeding, the State must prove by a preponderance of the evidence that the

probationer violated a condition of community supervision as alleged in the motion.

Cobb v. State, 851 S.W.2d 871, 874 (Tex.Crim.App. 1993). If the State fails to meet its

burden of proof, the trial court abuses its discretion in revoking community supervision.

Cardona, 665 S.W.2d at 494. In determining the sufficiency of the evidence to sustain a

revocation, we view the evidence in the light most favorable to the trial court's ruling.


notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d at 408
n.22 & at 411 n.35. The duty to send the client a copy of the court of appeals’s decision is an
informational one, not a representational one. It is ministerial in nature, does not involve legal advice, and
exists after the court of appeals has granted counsel’s motion to withdraw. Id. at 411 n.33.


                                                      3
Jones v. State, 589 S.W.2d 419, 421 (Tex.Crim.App. 1979). Additionally, a plea of true

standing alone is sufficient to support a trial court=s revocation order. Moses v. State,

590 S.W.2d 469, 470 (Tex.Crim.App. 1979).


      We have independently examined the entire record to determine whether there

are any arguable issues which might support reversal of Appellant’s conviction. See

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman,
252 S.W.3d at 409; Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We

have found no such issues. See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App.

1969). After reviewing the record and counsel=s brief, we agree with counsel that there

is no plausible basis for reversal.       See Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).


                                      CONCLUSION


      The trial court’s judgment is affirmed and counsel's motion to withdraw is

granted.


                                               Patrick A. Pirtle
                                                   Justice




Do not publish.




                                           4